                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

OMAR ENCARNACION, individually
and on behalf of all others similarly
situated,

             Plaintiff,

v.                                               Case No: 2:17-cv-566-FtM-38CM

FINANCIAL CORPORATION OF
AMERICA,

             Defendant.


                                        ORDER

      This matter comes before the Court upon review of the Motion for Approval of

the Parties’ Class Notice and Plan for Dissemination of the Class Notice filed on

December 21, 2018. Doc. 51. Plaintiff seeks an order approving the proposed class

notice to be disseminated to class members. Id. The parties agree on the form and

substance of all but one sentence in the proposed class notice. See id. at 2.

      The parties dispute whether the following sentence should be included:

“Plaintiff is seeking a Class Recovery of up to $48,264.00, which would entitle each

Class Member to approximately $13.96.” Id. (quoting Doc. 51-1 at 2); compare Doc.

51-1 at 2, with Doc. 51-2 at 2. None of the cases cited by Plaintiff demonstrate an

approximation of potential recovery is necessary or appropriate for class members to

make an intelligent decision about whether to remain in a class action. See Doc. 51

at 2-3 (citing Klewinowski v. MFP, Inc., No. 8:13-cv-1204-T-33TBM, 2013 WL

12157853, at *2 (M.D. Fla. Dec. 5, 2013); In re CP Ships, Ltd., Sec. Litig., No. 8:05-
MD-1656-T-27TBM, 2008 WL 4663363, at *2 (M.D. Fla. Oct. 21, 2008)). The Court

finds all the other information in the notice—without the approximation of potential

recovery—provides sufficient information for class members to make an intelligent

decision about whether to stay in the class. Additionally, the Court has adjusted the

proposed deadlines to ensure prompt notice in light of the upcoming deadlines in the

Case Management and Scheduling Order. See Doc. 29.

        ACCORDINGLY, it is

        ORDERED:

        1.    The Motion for Approval of the Parties’ Class Notice and Plan for

Dissemination of the Class Notice (Doc. 51) is GRANTED in part and DENIED in

part.

        2.    The Court approves the form and substance of the class notice attached

as Exhibit B to the Motion (Doc. 51-2). The approved class notice also is attached to

this Order.

        3.    The class administrator shall mail the notice to the class members by

First Class mail on or before February 8, 2019.

        4.    Any Class Member who wishes to be excluded from the class must send

a written request for exclusion to the Class Administrator with a postmark date on

or before March 15, 2019.

        5.    Any Class Member who wishes to be represented by his or her own

attorney must have an attorney file a notice of appearance on or before March 15,

2019.




                                        -2-
      DONE and ORDERED in Fort Myers, Florida on this 4th day of January, 2019.




Copies:
Counsel of record




                                     -3-
